Appeal from a judgment of the County Court of Schenectady County (Eidens, J.), rendered May 7, 2004, convicting defendant upon his plea of guilty of the crimes of rape in the third degree and failure to register.
Defendant, waiving his right to appeal in writing, pleaded guilty to rape in the third degree and failure to register under the Sex Offender Registration Act. He was sentenced as a second felony offender in accordance with the plea agreement to a prison term of 2 to 4 years for the rape conviction and a concurrent one-year term on the misdemeanor registration conviction. Appellate counsel now seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Based upon our review of the record and defense counsel’s brief, we agree. Accordingly, the judgment is affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P., Peters, Mugglin, Lahtinen and Kane, JJ., concur. *872Ordered that the judgment is affirmed, and application to be relieved of assignment granted.